Case 8:19-cv-02385-CEH-AEP Document 28 Filed 11/13/20 Page 1 of 2 PageID 306



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

CAROL ROGERS,

       Plaintiff,                                   CASE NO.:8:19-cv-02385-CEH-AEP

v.

BARCLAYS BANK DELAWARE
d/b/a JUNIPER BANK,

      Defendant.
_____________________________/

      STIPULATED NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       COME NOW, Plaintiff, CAROL ROGERS, and Defendant(s), BARCLAYS BANK
DELAWARE (“Defendant”), by and through the undersigned counsel, and hereby stipulate
pursuant to Federal Rule of Civil Procedure 41(a)(1)(A) and agree that Plaintiff’s claims against
Defendant should be dismissed with prejudice, with each party to bear its own costs and
attorneys’ fees.
       Respectfully submitted this November 13, 2020,


LAW OFFICE OF MICHAEL A.                        CARLTON FIELDS, P.A
ZIEGLER, P.L.: DEBT FIGHTERS
/s/ Kaelyn Diamond                               /s/Samantha M. Culp
Kaelyn Diamond, Esq.                             Samantha M. Culp, Esq.
Florida Bar No. 125132                           Florida Bar No. 106326
kaelyn@attorneydebtfighters.com                  sculp@carltonfields.com
2561 Nursery Road, Suite A                       P.O. Box 3239
Clearwater, FL 33764                             Tampa, FL 33601-3239
(p) (727) 538-4188                                (P) (813) 223-7000
(f) (727) 362-4778                               (F) (813) 229-4133
Counsel for Plaintiff                            Counsel for Defendant




       124086596.1
Case 8:19-cv-02385-CEH-AEP Document 28 Filed 11/13/20 Page 2 of 2 PageID 307




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 13day of November, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of
electronic filing to all counsel of record.



                                              /s/ Kaelyn Diamond
                                              Kaelyn Diamond, Esq.
                                              Florida Bar No. 125132




        124086596.1
